Federal National Mortgage




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 26, 2015

                                         No. 04-15-00233-CV

                                        Jeremiah A. MARTIN,
                                              Appellant

                                                   v.

                    FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                    Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2015CV01933
                         Honorable David J. Rodriguez, Judge Presiding


                                            ORDER
         Appellant’s brief was due October 1, 2015. Neither the brief nor a motion for extension
of time was filed. Accordingly, on October 6, 2015, we ordered appellant to file in this court, on
or before October 16, 2015, his appellant’s brief and a written response reasonably explaining his
failure to timely file the brief. Appellant did not respond to our order.

        However, we note that on April 16, 2015, before the clerk’s record was filed, appellant
filed in this court a document entitled “Appeal of Dismissal of Motion to Reinstate Forcible
Detainer Appeal to Bexar County — Brief for Appellant.” We construed this document as
appellant’s notice of appeal, as no other document stating that appellant desired to appeal was
filed with this court. We entered this document in our records only as a notice of appeal.
However, upon further review, it appears appellant intended this document to serve not only as a
notice of appeal, but as his appellant’s brief for purposes of appeal. This court has now decided,
in the interest of justice, to construe this document not only as the notice of appeal, but as
appellant’s brief for purposes of this appeal. We therefore ORDER appellee Federal National
Mortgage Association to file its appellee’s brief in this court on or before November 25, 2015.
If appellee fails to file either its brief or a motion for extension of time to file its brief by the date
ordered, we will submit the appeal without benefit of an appellee’s brief.



                                                         _________________________________
                                                         Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court